Title: To Thomas Jefferson from Moses Young, 1 January 1809
From: Young, Moses
To: Jefferson, Thomas


                  
                     1st of january 1809.
                  
                  On the supposition that the president may not yet have seen of the manufacture of the vicuña wool, or Faden’s new map of South America, Moses Young, the american consul from Madrid (confined to the house by indisposition) has the honor of sending them for the president’s inspection. 
               